Citation Nr: 0030595	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for disability of the 
right ulnar nerve, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that granted an increased 
evaluation for a right ulnar nerve injury (rated 10 percent 
under diagnostic code 8516), effective from February 1997.  
The veteran submitted a notice of disagreement in March 1998, 
and the RO issued a statement of the case in July 1998.  The 
veteran submitted a substantive appeal in July 1998.  In 
October 1999, the Board remanded the case to the RO for 
further development.

The issues of entitlement to service connection for a right 
shoulder condition, deQuervain's disease, and for right 
carpal tunnel syndrome will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

The disability of the right ulnar nerve produces no more than 
mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
disability of the right ulnar nerve are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8516 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran, at the time of 
his enlistment examination in October 1967, reported that he 
had fractured his right elbow at age 15.  The examiner found 
the veteran to be qualified for duty.

Service medical records show that in July 1968, the veteran 
was medically qualified for limited duty assignments, due to 
calcium deposits in the right elbow with possible nerve 
irritation.

The veteran underwent a VA neurological examination in July 
1980.  He reported some swelling of the right forearm.  Upon 
examination, there was no atrophy of muscles in the hand; and 
no loss of strength in the hand in extension of fingers, 
abduction or adduction of the fingers, or opposition of the 
thumb to each of the fingers.  There was a loss of sensation 
over the ulnar area of the hand and ulnar area of the forearm 
about midway to the elbow.  The veteran was diagnosed with 
post-traumatic injury of right ulnar nerve with loss of 
sensation but no loss of motor power.

A November 1980 RO rating granted direct service connection 
for post-traumatic injury of right ulnar nerve with loss of 
sensation, and assigned a noncompensable evaluation under 
diagnostic code 8516, effective from March 1980.

The veteran underwent VA electrodiagnostic studies in 
November 1996 for evaluation of nerve damage.  Test results 
showed that the right ulnar nerve amplitude was markedly low 
when compared to the median and radial nerves, and the right 
median nerve was markedly delayed and amplitude was low in 
comparison to left side.  

In February 1997, a treating VA physician informed the 
veteran that he must wear a series of splints on his right 
arm for support continuously, at work and at home.

The veteran underwent a VA examination in May 1997.  He 
reported that he had worked for the past four months building 
kits on an assembly line, which involved lifting. He had not 
lost time from work, but he did work with pain.  He reported 
that he had pain in the right thumb and in the arch of the 
right hand; aching in the medial aspect of the right elbow 
and in the right shoulder; and numbness in the fourth and 
fifth digits of the right hand in varying degrees on a daily 
basis, depending on activity.  He reported using a right 
forearm cuff for tendinitis and a splint for the right wrist.  
Upon examination, right shoulder motion revealed full ranges 
of motion though there was crepitation.  There was tenderness 
involving the right acromioclavicular joint and subdeltoid 
bursa.  There was tenderness about the medial epicondyle with 
positive Tinel's, with tingling into the hand.  There was 
bony prominence at this medial epicondylar level compared to 
the left.  Right hand motion and right wrist motion were 
decreased, compared to the left.  There was 45 degrees of 
dorsiflexion, 55 degrees of palmar flexion, 10 degrees of 
radial deviation, and 20 degrees of ulnar deviation with pain 
in the radial aspect of the right wrist.  The digits, 
including the fingers, revealed full extension.  The right 
thumb could be adducted to the fourth metacarpal phalangeal 
joint but pain resulted.  There was tenderness directly over 
the metacarpal joint, the radial styloid, and metacarpal 
phalangeal joint of the right thumb with a positive 
Finkelstein's test.  Sensation to light touch was decreased 
involving all digits of the right hand compared to the left.  
The veteran was diagnosed with post-traumatic degenerative 
changes, right acromioclavicular joint, with rotator cuff 
attrition; status post fracture right elbow with symptomatic 
post traumatic arthrofibrosis and tardy ulnar nerve, right 
elbow; clinical evidence of ulnar nerve neuritis, right 
elbow, and median nerve neuritis, right wrist; and 
deQuervain's disease, right wrist, with symptomatic 
arthrofibrosis and degenerative joint disease of the right 
wrist.  The examiner noted that the right shoulder had been 
affected in that its function was not normal and that, with 
use, there would be increased problems with fatigability, 
weakness, and lack of endurance; the same phenomenon would 
occur about the right elbow and right hand.

A June 1997 RO rating decision increased the evaluation for 
right ulnar nerve injury from zero percent to 10 percent, 
effective from February 1997.

A January 2000 addendum by a VA examiner indicated that the 
median nerve neuritis diagnosed at the May 1997 VA 
examination was neither the result of nor aggravated by the 
service-connected right ulnar nerve injury; and that the two 
right wrist disabilities (deQuervain's disease and carpal 
tunnel syndrome) and the right shoulder condition were also 
unrelated to the ulnar neuropathy and injury at the right 
elbow.

Statements of the veteran in the claims folder are to the 
effect that he cannot write or perform even the simplest of 
tasks, and that he is functionally restricted in the work 
place as well as at home.


B.  Legal Analysis

The veteran contends that the disability of the right ulnar 
nerve presents greater impairment than currently rated.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A review of the record shows that service connection has been 
granted for post-traumatic injury of right ulnar nerve with 
loss of sensation, and that an evaluation was assigned under 
Diagnostic Code 8516.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity. A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity. A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716. The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), and 
cannot adduct the thumb; and flexion of wrist weakened.

The evidence of record shows that the veteran also has 
neuritis of the median nerve, two right wrist disabilities, 
and a right shoulder condition.  The Board notes that service 
connection is not in effect for these disabilities. As such, 
symptoms attributable to these non-service-connected 
disabilities may not be considered in the evaluation of the 
service-connected right ulnar nerve injury. 38 C.F.R. § 4.14.

The reports of the VA examinations in 1997 do not indicate 
the presence of significant neurological deficits.  Records 
show that the veteran complained of pain in the right thumb 
and in the arch of the right hand, with numbness in the 4th 
and 5th digits of the right hand in varying degrees on a 
daily basis.  There was full extension of the digits, 
including the fingers, of the right hand.  The veteran's 
thumb could be adducted to the 4th metacarpal phalangeal 
joint, with pain resulting.  There was a positive Tinel's 
involving the right wrist and affecting the median nerve, but 
not the ulnar nerve.  The overall evidence does not reveal 
more than mild incomplete paralysis of the right ulnar nerve.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain more nearly approximate the criteria for a 10 percent 
rating under DC 8516.  Although the right hand demonstrates 
movement and is not paralyzed, the medical evidence shows 
that the ulnar nerve injury produces some impairment.  The 
evidence does not show flexor contraction, or neurological 
deficits producing more than mild incomplete paralysis. Nor 
is there evidence in the record that the right ulnar nerve 
injury presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the degree of disability can best be described 
as mild incomplete paralysis as contemplated under DC 8516.  
As such, a rating higher than 10 percent is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for disability of the right 
ulnar nerve, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

An increased rating for disability of the right ulnar nerve 
is denied.



REMAND

An April 2000 RO rating decision denied service connection 
for a right shoulder condition, deQuervain's disease, and for 
right carpal tunnel syndrome.  In the October 2000 informal 
hearing presentation before the Board, the veteran's 
representative disagreed with that determination, thereby 
placing these issues in appellate status.  38 C.F.R. 
§§ 20.200, 20.201 (2000).  Of course, these issues have not 
been made the subject of a statement of the case, and they 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board may not 
address these issues until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issues of entitlement to service 
connection for a right shoulder 
condition, deQuervain's disease, and 
right carpal tunnel syndrome.  The 
veteran should be advised that he must 
submit a timely VA Form 9 or substantive 
appeal in order to obtain appellate 
consideration of these issues.

If a timely substantive appeal is received with regard to the 
above issues, the case should be sent to the Board following 
the usual procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


